Citation Nr: 9930888	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-45 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the lumbosacral spine, as secondary to the 
service-connected internal derangement of the right knee. 

2.  Entitlement to a compensable disability rating for 
internal derangement of the right knee. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The service-connected right knee disability did not cause 
or aggravate the veteran's DDD of the lumbosacral spine.

3.  With respect to the right knee disability, the veteran 
relates subjective complaints of pain and instability.  
Objectively examination reveals no evidence of instability, 
locking, effusion into the knee joint, or limitation of 
motion supported by adequate pathology, such as swelling, 
muscle atrophy, or arthritis.  March 1996 VA X-rays show an 
old chip fracture.      


CONCLUSIONS OF LAW

1.  DDD of the lumbosacral spine is not proximately due to, 
the result of, or aggravated by, the service-connected 
internal derangement of the right knee.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310(a) (1999).    

2.  The criteria for a compensable disability rating for 
internal derangement of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code 
5258 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
service connection claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to the claim.  In 
addition, where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.


Factual Background

The veteran's service medical records, including the March 
1975 separation examination, were negative for complaints or 
findings concerning a low back disorder.  

The RO originally granted service connection for internal 
derangement of the right knee in a June 1976 rating decision.  
A noncompensable (0 percent) rating was assigned.  

In February 1996, the veteran submitted an informal claim for 
an increased evaluation for the right knee disability.  He 
related that he had constant pain in the joint, as well as 
instability.  He used a cane to walk.  He could not run, 
jump, squat, kneel, or climb stairs.  In addition, the 
veteran asserted entitlement to service connection for a back 
disorder secondary to the right knee disability.  He 
indicated that favoring the right knee had resulted in a back 
problem, manifested by pain in the region of the waist and 
hips.    

The veteran was afforded a VA general medical examination in 
March 1996.  He reported that he experienced minor back pain 
in 1976.  The pain became much worse after the cervical disc 
surgery, which required an iliac crest graft.  He now had 
constant low back pain and some cramping pain in the muscles 
in the lumbar area.  In addition, the veteran reported having 
right knee pain with ambulation.  He could walk only 300 to 
600 yards.  He had severe pain after climbing one flight of 
stairs.  The examiner observed that the veteran's posture was 
good and gait was essentially normal.  The veteran walked 
with a cane in the right hand, but the examiner found no 
abnormality on ambulation.  Examination of the right knee was 
negative for swelling, tenderness, heat, or redness.  There 
was no anterior, posterior, or lateral instability.  Knee 
motion was from 0 to 140 degrees.  Examination of the lumbar 
spine revealed limitation of motion, positive straight leg 
raising, and positive Patrick's test on the right.  X-rays of 
the right knee revealed a small, ununited, undisplaced chip 
fracture of the lateral aspect of the tibial plateau.  X-rays 
of the lumbar spine showed moderate to severe spondylosis and 
very severe narrowing of the disc space at L5-S1.  The 
examiner referred to a computed tomography (CT) scan of the 
lumbar spine taken in May 1995 that showed mild to moderate 
facet hypertrophy at L4-5 and broad-based disc bulging at L5-
S1.  The diagnosis included old chip fracture of the right 
knee and DDD of the lumbosacral spine.  The examiner opined 
that the veteran's knee problem was not sufficient to have 
caused his back problem.  He indicated that the back problem 
was probably related to the disc disease.          

In April 1998, the RO received copies of medical records from 
the Social Security Administration.  The medical records 
generally pertained to the veteran's cervical spine disorder 
resulting from an automobile accident in 1989.  With respect 
to the veteran's back, records from Edward W. Haughn, D.O., 
showed complaints of low back pain and findings of increased 
muscle tension in the lumbosacral area on multiple occasions 
from July 1991 to April 1993.  Records from Rehabilitation 
Technologies showed that the veteran participated in physical 
therapy for disorders including low back pain.  None of the 
records revealed complaints or findings referable to the 
veteran's right knee disability.  
  
The veteran submitted a statement from Dr. Haughn dated in 
September 1998.  It was Dr. Haughn's opinion that the 
internal derangement in the veteran's right leg and the 
ensuing dysfunction in the knee, although not limiting his 
abilities, did cause an antalgic gait, which had been 
instrumental in either instigating or exacerbating his low 
back pain.  

In May 1999, the veteran underwent a VA orthopedic 
examination.  He complained of pain and instability in the 
right knee, as well as lower back pain.  The examiner noted 
that the veteran used a cane and walked with some limping.  
Posture was good.  He did not wear a back brace.  Examination 
of the right knee revealed normal alignment.  There was no 
swelling, instability, or deformity of the knee.  There was 
pain to palpation.  Right knee motion was from 0 to 35 
degrees actively and from 0 to 130 degrees passively with 
complaints of pain.  X-rays of the right knee were normal.  
Examination of the lumbar spine revealed limitation of motion 
with complaints of severe pain.  Range of motion was grossly 
limited by voluntary resistance on the veteran's part.  There 
was no evidence of muscle spasm, muscle atrophy, deformity, 
or neurological deficiency.  X-rays of the lumbosacral spine 
showed minimal degenerative changes at L5-S1.  Magnetic 
resonance imaging (MRI) showed very minimal bulging at L5-S1 
with minimal stenosis but no herniated disc.  The diagnosis 
was history of injury to the right knee and lower back pain.  
The examiner commented that there was no evidence of 
orthopedic pathology in the knees.  He also indicated that, 
with respect to the lower back, the manifestations were 
inconsistent with the objective findings.  The examiner 
stated that, after reviewing the veteran's medical record and 
the statement from Dr. Haughn, it was his opinion that the 
service-connected right knee disability did not cause or 
aggravate the veteran's low back problems.  



Analysis

Secondary Service Connection for a DDD of the Lumbosacral 
Spine

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

In this case, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for DDD 
of the lumbosacral spine.  The evidence in the veteran's 
favor consists of the September 1998 opinion from Dr. Haughn 
that the right knee disability caused antalgic gait that 
either caused or exacerbated the low back pain.  However, a 
review of the record reveals that Dr. Haughn's treatment of 
the veteran related principally to neck problems associated 
with an automobile accident.  Records from Dr. Haughn are 
negative for complaints or findings concerning the right knee 
and contain only brief and intermittent observations 
concerning low back pain and muscle tension.  

On the other hand, the March 1996 VA examiner, on the basis 
of a physical examination, opined that the right knee 
disability was not sufficient to have caused the veteran's 
back problems.  Moreover, on the basis of a physical 
examination as well as a review of all the evidence of 
record, including the opinion from Dr. Haughn, the May 1999 
VA examiner specifically stated his opinion that the service-
connected right knee disability did not cause or aggravate 
the veteran's low back problems.  In comparison to Dr. 
Haugh's opinion, the VA opinions are more probative and 
afforded more weight given the bases on which they were 
offered.  Accordingly, the Board finds that the preponderance 
of the evidence is against entitlement to service connection 
for DDD of the lumbosacral spine.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.102, 3.310(a).          


Increased Rating for Internal Derangement of the Right Knee

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO evaluates the internal derangement of the right knee 
as noncompensable by analogy to Diagnostic Code (Code) 5257, 
other impairment of the knee.  38 C.F.R. § 4.71a.  Code 5257 
provides for a 10 percent rating when there is slight 
disability from recurrent subluxation or lateral instability.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 0 
percent rating, a 0 percent shall be assigned if the 
requirements for a compensable rating are not met).

Several of the other diagnostic codes available for rating 
knee disabilities are not factually applicable in this case.  
See 38 C.F.R. § 4.71a, Code 5256 (ankylosis of the knee), 
Code 5259 (removal of semilunar cartilage, symptomatic), Code 
5261 (limitation of leg extension), Code 5262 (impairment of 
the tibia and fibula), and Code 5263 (acquired, traumatic 
genu recurvatum).  

However, there are two other potentially applicable 
diagnostic codes for knee disabilities.  Under Code 5258, a 
20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  See 38 C.F.R. § 4.31.  Code 5260 
provides for a 10 percent rating when leg flexion is limited 
to 45 degrees and for a 20 percent rating when leg flexion is 
limited to 30 degrees.   

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The veteran complains of right knee pain, particularly with 
certain activities, and instability.  The March 1996 VA 
physical examination report is negative for any objective 
evidence of symptomatology or limitation of motion.  There 
were no abnormalities on ambulation, even though the veteran 
walked with a cane.  X-rays showed an old chip fracture.  The 
May 1999 VA examination report shows that active knee flexion 
was to 35 degrees and passive knee flexion was to 130 
degrees, with complaints of pain.  However, the remainder of 
the examination, as well as the X-rays, was negative for 
objective manifestations of symptoms, though it is noted that 
the veteran walked with some limping and used a cane.    

Initially, the Board finds that, in light of the above 
evidence, the right knee disability is most appropriately 
rated under Code 5258.  First, internal derangement of the 
knee is most analogous to dislocated semilunar cartilage.  
Second, there is no objective evidence of subluxation or 
instability of the knee.  Finally, although the May 1999 VA 
examination reveals limitation of active knee flexion, that 
finding is not supported by adequate knee pathology, i.e. 
swelling, muscle atrophy, or arthritis.  Johnston, 10 Vet. 
App. at 85.  Therefore, the Board will rate the right knee 
disability under Code 5258.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

A review of the pertinent records fails to reveal any 
objective evidence of "locking" or effusion into the right 
knee joint.  In fact, despite the veteran's complaints, there 
is no objective evidence of right knee disability, other than 
the March 1996 X-ray reports.  Again, to the extent the 
evidence shows limitation of right knee motion, there is 
inadequate objective evidence to support such findings.  
38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206; Johnston, 
10 Vet. App. at 85.  Therefore, the Board finds that the 
right knee disability picture fails to more nearly 
approximate the criteria for the minimum compensable rating 
under Code 5258, such that a noncompensable rating must be 
assigned.  38 C.F.R. §§ 4.7, 4.31.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for internal 
derangement of the right knee.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5258.      


ORDER

Entitlement to service connection for DDD of the lumbosacral 
spine is denied  

Entitlement to a compensable disability rating for internal 
derangement of the right knee is denied. 




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

